{¶ 1} This cause originated upon the filing of a complaint for a writ of mandamus. Upon consideration of relators’ motion for an emergency peremptory writ of mandamus,
{¶ 2} IT IS HEREBY ORDERED that relators’ motion be, and it hereby is, granted, and that a writ of mandamus be issued to compel respondent Secretary of State J. Kenneth Blackwell to reissue and enforce his October 26, 2004 Directive 2004-45 to all 88 counties insofar as it permits, in accordance with R.C. 3505.21 and 3506.13, one duly designated challenger per party per precinct and, after the polls close, one duly designated witness per party per precinct, no matter how many precincts vote at a single location.
{¶ 3} IT IS FURTHER ORDERED that a writ of mandamus be, and it hereby is, granted to compel respondent Franklin County Board of Elections and the remaining 87 county boards of elections to comply with this directive. This order is based solely on this court’s interpretation of state statutes.
Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Resnick, Acting C.J., F.E. Sweeney, and Gorman, JJ., dissent.
Robert H. Gorman, J., of the First Appellate District, sitting for Moyer, C.J.